J-S05019-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TONI STRUNK                                :
                                               :
                       Appellant               :   No. 1072 EDA 2020

       Appeal from the Judgment of Sentence Entered February 21, 2020
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0007314-2019


BEFORE: BOWES, J., LAZARUS, J., and McLAUGHLIN, J.

MEMORANDUM BY LAZARUS, J.:                                 FILED MAY 18, 2021

        Toni Strunk appeals from the judgment of sentence, entered in the Court

of Common Pleas of Montgomery County, after she entered a negotiated guilty

plea    to   possessing      methamphetamine       and   Clonazepam,   controlled

substances.1

        On February 21, 2020, in accordance with the plea agreement, the trial

court sentenced Strunk to one year of probation without a verdict, 2 and

ordered her to undergo probation and parole intervention and comply with the

resultant treatment recommendations, plus a fine of $25, costs of prosecution,




____________________________________________


1   35 P.S. § 780-113(a)(16).

2   35 P.S. § 780-117.
J-S05019-21



and supervision fees.3        The court ultimately waived the supervision fees.

Strunk filed a post-sentence motion seeking relief from the imposition of fines

and costs on February 24, 2020, which the trial court denied on February 25,

2020, without a hearing. On April 8, 2020, Strunk filed a notice of appeal.4

Both Strunk and the trial court have complied with Pa.R.A.P. 1925. Strunk’s

claim on appeal challenges the trial court’s imposition of the costs of

prosecution, as well as the non-mandatory fine, without first holding a hearing

to consider her ability, as an indigent person, to pay the costs and fine.5 After

careful review, we affirm Strunk’s judgment of sentence, but remand for

resentencing because the court failed to ascertain Strunk’s present or future

ability to pay the non-mandatory fine it imposed.

       On March 23, 2021, this Court issued its decision in Commonwealth

v. Lopez, _ A.3d _, 2021 Pa. Super. 51 (Pa. Super. 2021) (en banc). Like

____________________________________________


3 At the guilty plea/sentencing hearing, the court heard evidence of Strunk’s
financial status and her ability to pay any costs, fines, and fees the court
imposed.

4 Due to the statewide judicial emergency declared as a result of the COVID-
19 pandemic, all notices of appeal due to be filed between March 19, 2020
and May 8, 2020, are deemed to have been timely filed if they were filed by
close of business on May 11, 2020. See In Re: General Statewide Judicial
Emergency, Nos. 531 and 532 Judicial Administrative Docket, at 5, Section
III (Pa. filed April 28, 2020). Here, Strunk’s notice of appeal was due on or
before March 23, 2020, and was, thus, tolled by the order of the Supreme
Court. Accordingly, we consider her notice of appeal, filed on April 8, 2020,
timely filed.

5By the time she filed her appellate brief, Strunk had amassed a total court
debt of $1,127.75.


                                           -2-
J-S05019-21



Strunk, Lopez challenged the trial court’s imposition of mandatory court costs

without first holding a hearing to determine his ability to pay, asserting that

such a hearing is required under Pa.R.Crim.P. 706(c)6 and Commonwealth

v. Martin, 335 A.2d 424 (Pa. Super. 1975) (en banc) (holding court must
____________________________________________


6   Rule 706 provides:

        (A) A court shall not commit the defendant to prison for failure to
        pay a fine or costs unless it appears after hearing that the
        defendant is financially able to pay the fine or costs.

        (B) When the court determines, after hearing, that the defendant
        is without the financial means to pay the fine or costs immediately
        or in a single remittance, the court may provide for payment of
        the fines or costs in such installments and over such period of time
        as it deems to be just and practicable, taking into account the
        financial resources of the defendant and the nature of the burden
        its payments will impose, as set forth in paragraph (D) below.

        (C) The court, in determining the amount and method of payment
        of a fine or costs shall, insofar as is just and practicable, consider
        the burden upon the defendant by reason of the defendant’s
        financial means, including the defendant’s ability to make
        restitution or reparations.

        (D) In cases in which the court has ordered payment of a fine or
        costs in installments, the defendant may request a rehearing on
        the payment schedule when the defendant is in default of a
        payment or when the defendant advises the court that such
        default is imminent. At such hearing, the burden shall be on the
        defendant to prove that his or her financial condition has
        deteriorated to the extent that the defendant is without the means
        to meet the payment schedule. Thereupon[,] the court may
        extend or accelerate the payment schedule or leave it unaltered,
        as the court finds to be just and practicable under the
        circumstances of record. When there has been default and the
        court finds the defendant is not indigent, the court may impose
        imprisonment as provided by law for nonpayment.

Pa.R.Crim.P. 706.


                                           -3-
J-S05019-21



hold ability-to-pay hearing when imposing fine), as well as sections 9721(c.1)

and 9728(b.2) of the Sentencing Code. See 42 Pa.C.S.A. §§ 9721(c.1) and

9728(b.2).7

       In rejecting Lopez’s claim, this Court concluded that “[w]hen the

sections of Rule 706 are read sequentially and as a whole, as the rules of

statutory construction direct, it becomes clear that [s]ection C only requires a

trial court to determine a defendant’s ability to pay at a hearing that occurs

prior to incarceration, as referenced in [s]ections A and B.” Lopez, supra at

*5 (citing Trust Under Agreement of Taylor, 164 A.3d 1147, 1155 (Pa.

2017)); 1 Pa.C.S.A. § 1922(2). While the trial court maintains the discretion

to conduct an ability-to-pay hearing prior to imposing costs, “nothing in the

Rules of Criminal Procedure, the Sentencing Code[,] or established case law

takes that discretion away from the trial court unless and until a defendant is

in peril of going to prison for failing to pay the costs imposed on him.” Id. at

*11. Accordingly, Strunk is entitled to no relief on her claim that the court

was required to ascertain her ability to pay the costs of prosecution prior to

imposition.

       By contrast, Strunk was entitled to the court’s inquiry on her ability to

pay the non-mandatory $25 fine. In Commonwealth v. Snyder, 2021 PA

____________________________________________


7Sections 9721(c.1) and 9728(b.2) make the payment of costs by a defendant
mandatory even in the absence of a court order requiring such payment
unless, in the exercise of its discretion, the court determines otherwise
pursuant to Rule 706(C).


                                           -4-
J-S05019-21



Super 63 (Pa. Super. filed 4/9/21), this Court, in interpreting the language of

42 Pa.C.S.A. § 9726,8 found that where the trial court failed to conduct any

inquiry into the defendant’s ability-to-pay prior to imposing non-mandatory

fines, remand for resentencing was required. Id. at *21-24. Specifically, the

Court held that “[t]rial courts are without authority to impose non-mandatory

fines absent record evidence that the defendant is or will be able to pay them.”
Id. at *23 (quoting Commonwealth v. Ford, 217 A.3d 824, 829 (Pa. 2019))

(brackets omitted).

       Here, there was no record evidence that Strunk is presently or will be

able to pay the non-mandatory $25 fine the court imposed. See Snyder,

supra.     Indeed, at the guilty plea colloquy, defense counsel elicited the

following testimony from Strunk:

       Q. And now, Ms. Strunk, it’s my understanding that you do not
       have any source of income at this time?

       A. Correct.


____________________________________________


8 Section 9726 authorizes imposition of fines as one of several sentencing
alternatives, provided that:

       The court shall not sentence a defendant to pay a fine unless it
       appears of record that:

       (1) the defendant is or will be able to pay the fine; and

       (2) the fine will not prevent the defendant from making restitution
       or reparation to the victim of the crime.

42 Pa.C.S.A. § 9726(c) (emphasis added).           See also 42 Pa.C.S.A. §
9721(a)(5).


                                           -5-
J-S05019-21


       Q. And you are also struggling with some housing issues as well
       as—

       A. Yes.

       Q. Yes? As well as reuniting with your children?

       A. Yes.

       Q. So[,] any sort of costs and fines imposed by this [c]ourt is
       going to be a hardship for you?

       A. Yes.

       Q. And you have qualified for the public defender services,
       correct?

       A. Yes.

N.T. Guilty Plea/Sentencing Hearing, 2/21/20, at 6-7. Because we conclude

from our review of the record that there was no evidence presented in the

trial court of Strunk’s present or future ability to pay the $25 fine, we are

constrained to reverse and remand for resentencing.9 See Snyder, supra.

       Judgment of sentence affirmed in part and reversed in part. Remanded

for   resentencing     consistent    with      the   dictates   of   this   memorandum.

Jurisdiction relinquished.




____________________________________________


9 Although the court fulfilled its duty to inquire into Strunk’s present ability to
pay, see Snyder, supra at *25; 42 Pa.C.S.A. § 9726(c)(1); see also N.T.
Guilty Plea/Sentencing Hearing, 2/21/20, at 6-7, the court was, nevertheless,
without authority to impose the $25 fine absent record evidence that Strunk
is or will be able to pay it. See Snyder, supra at *23; Ford, supra at 829.

                                            -6-
J-S05019-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2021




                          -7-